DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 2, 6, 9-13, 15-21, 23-24 and 29-31 are currently under examination. Claims 1, 3-5, 7-8, 14, 22, 25-28 and 32-34 are withdrawn from consideration. Claim 2 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 2, 6, 9-13, 15-21, 23-24 and 29-31 is withdrawn because the arguments filed on 01/29/2021 are pervasive.
Regarding claims 2, 6, 9, 12-13, 15-21, 23-24 and 29-31, the rejection under 35 U.S.C. 103(a) as being unpatentable over Allen et al. (WO 2010/022388 A2, submitted in IDS), in view of Kim et al. (Catalysis Science & Technology, 2017, 7, 4375-4387) stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 2, 6, 9, 12-13, 15-21, 23-24 and 29-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen et al. (WO 2010/022388 A2, submitted in IDS), in view of Kim et al. (Catalysis Science & Technology, 2017, 7, 4375-4387).
Regarding claims 2 and 31, Allen et al. teach catalyst having the formula as shown below (Claims 1-105):


    PNG
    media_image1.png
    454
    638
    media_image1.png
    Greyscale

As we see above, the X group, Z and linker group(s) correspond to the instant claims formula I, wherein X=Z=N-containing group, linker=an alkyl group (claim 8).
The multidentate ligand having the structure as shown below (page 91):

    PNG
    media_image2.png
    243
    464
    media_image2.png
    Greyscale



    PNG
    media_image2.png
    243
    464
    media_image2.png
    Greyscale

Although Allen et al. do not specific disclose the ligand as per applicant claim 2, Kim et al. teach a metal complex for the formation of cyclic carbonates having the ligands 1a and 1c represented by Chemical formula as shown below and a Group VIIIB metal (pages 4375-4384, Scheme 1):

    PNG
    media_image3.png
    260
    1036
    media_image3.png
    Greyscale

As we see above, ligand 1a corresponds to the multidentate ligand of Allen, and ligand 1c corresponds to the instant claimed ligand having phenolic ring portion of the metal complex as shown above, wherein M=Group VIIIB metal Fe, Z=t-butyl, X=an anion, Rd=alkyl or H, Rz=hydroxyl protecting groups.
In light of the disclosure of Kim et al. of the equivalence and interchangeability of the ligand 1a as disclosed in Allen (page 91, claims 1-105), with ligand 1c as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the ligand 1a of Allen et al. with the 1c taught by Kim et al. as an alternative ligand to obtain the invention as 
Regarding claims 6, 9, 12-13 and 15, the combined references of Allen et al. and Kim et al. teach the metal complexes having an anion, Rz hydroxyl protecting group as the instant claims. 
Regarding claim 16, as discussed above, the metal complex taught by Kim et al. contains Group VIIIB metal such as Fe.
The metal complex taught by Allen et al. includes cobalt metal (claim 4).
Although Kim et al. do not specific disclose cobalt metal complex as per applicant claim 16, Kim et al. teach Fe metal complex (claims 2-3). Both Fe and Co are belongs to Group VIIIB family of the Periodic Table, therefore they share similar properties. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include cobalt, the similarity between the properties of Fe complex are sufficiently close that one on ordinary skill in the arts would have been motivated to include cobalt. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
Regarding claim 17, as discussed above, the metal complex taught by Kim et al. contain an anion group.
The anion group taught by Allen et al. is a nucleophile capable of opening an epoxide (page 172).
The phrase of "capable of ring opening an epoxide” recites in claim 17 is interpreted as intended use. 

Since the combined reference of Kim et al. teach the same metal complex as the instant claim, the resulting metal complex would expect to be capable of performing the specific chemical reactions as per applicant claim 17. Therefore it meets the claim limitations.
Regarding claim 18, the meal complexes taught by the combined references of Allen et al. and Kim et al. comprises anion group X selected from chloride as the instant claim (page 73).
Regarding claim 19, the meal complexes taught by the combined references of Allen et al. and Kim et al. comprises phenolic ring portion of the metal complex as the instant claim.
Regarding claims 20-21 and 23, as discussed above, the linker group in metal complex taught by Allen et al. and Kim et al. is an aliphatic alkyl group which overlaps the instant claimed limitations (claim 1).
Regarding claims 24 and 29-30, as discussed above, the Z-group in metal complex taught by Allen et al. and Kim et al. is an N-containing group as the instant claim (pages 65-66 of Allen et al.):

    PNG
    media_image4.png
    109
    85
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 10-11 with only the specific elected species are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type metallocene compounds as discussed above.
In this case, the Examiner searched the elected species. There was no prior art discovered on the particular an unimolecular metal complex as per applicant elected species. Therefore, the search of the species has been extended to the non-elected metal complex as discussed above.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/29/2021 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue the Examiner fails to provide any reason or justification as to why a person of skill in the art, look to make new catalysts for polycarbonate production, would be motivated to use the ligand of Kim, which has an entirely different purpose.
There is no indication anywhere in Kim that the reported ligands could be used for the preparation of polycarbonate polymers, as used in Allen and the instant claims. The Examiner has failed to reconcile this deficiency or provide any reasoning to 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, as discussed in the previous office action dated on 11/06/2020, Allen et al. teach catalyst having the formula as shown below (Claims 1-105):


    PNG
    media_image1.png
    454
    638
    media_image1.png
    Greyscale

As we see above, the X group, Z and linker group(s) correspond to the instant claims formula I, wherein X=Z=N-containing group, linker=an alkyl group (claim 8).
The multidentate ligand having the structure as shown below (page 91):

    PNG
    media_image2.png
    243
    464
    media_image2.png
    Greyscale



    PNG
    media_image2.png
    243
    464
    media_image2.png
    Greyscale

Although Allen et al. do not specific disclose the ligand as per applicant claim 2, Kim et al. teach a metal complex for the formation of cyclic carbonates having the ligands 1a and 1c represented by Chemical formula as shown below and a Group VIIIB metal (pages 4375-4384, Scheme 1):

    PNG
    media_image3.png
    260
    1036
    media_image3.png
    Greyscale

As we see above, ligand 1a corresponds to the multidentate ligand of Allen, and ligand 1c corresponds to the instant claimed ligand having phenolic ring portion of the d=alkyl or H, Rz=hydroxyl protecting groups.
In light of the disclosure of Kim et al. of the equivalence and interchangeability of the ligand 1a as disclosed in Allen (page 91, claims 1-105), with ligand 1c as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the ligand 1a of Allen et al. with the 1c taught by Kim et al. as an alternative ligand to obtain the invention as specified in the claim 2, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Both Kim et al. and Allen et al. teach catalysts comprising the ligand 1a for polycarbonate production. There had been a finite number of replacing the ligand 1a of Allen et al. with ligands 1b and 1c taught by Kim et al. to make new catalysts for polycarbonate production.
As such, the rejection of claim 2 as set forth in the office action mailed 11/06/2020, is proper and stands.
The rejection for the remaining claims, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732